               Case 2:20-cv-01343-BAT Document 20 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
      NORTHWEST ADMINISTRATORS INC,
 7
                                 Plaintiff,                  CASE NO. 2:20-cv-01343-BAT
 8
              v.                                             ORDER GRANTING FEES, COST,
 9                                                           AND UPDATED INTEREST
      VALLEY PUMP INC,
10
                                 Defendant.
11

12          On August 2, 2021, the Court granted Plaintiff Northwest Administrators, Inc.’s motion

13   for summary judgment (Dkt. 11) against Defendant Valley Pump, Inc. for delinquent

14   contributions, liquidated damages, and interest (through June 15, 2021). Id., p. 19. The Court

15   further ordered that Northwest is entitled to its reasonable attorney fees and costs and directed

16   Northwest to file a motion setting out its attorney fees, costs, and accrued interest. Id.

17          On August 10, 2021, Plaintiff filed a motion for attorneys’ fees, costs, and updated

18   interest. Dkt. 17. Defendant filed no response to the motion.

19          Having thoroughly considered the motion and relevant record, the Court concludes that

20   Plaintiff has met its burden regarding its fees, including those of its legal or office assistants. See

21   Jordan v. Multnomah Cnty., 815 F.2d 1258, 1263 (9th Cir. 1987). The Court has previously

22   approved the rates, see Nw. Adm’rs, Inc. v. Kitsap Ready Mix, Inc., No. C10-0448-RSL (W.D.

23   Wash. Dec. 1, 2010).



     ORDER GRANTING FEES, COST, AND
     UPDATED INTEREST - 1
               Case 2:20-cv-01343-BAT Document 20 Filed 09/07/21 Page 2 of 2




 1          It is therefore, ORDERED that Plaintiff’s Motion for Attorneys’ Fees, Costs, and

 2   updated interest (Dkt. 17) is GRANTED; a final judgment entered in favor of Plaintiff shall

 3   include Plaintiff’s attorneys’ fees, costs, and interest as follows:

 4                  Attorney Fees:                          $21,534.20

 5                  Costs                                   $504.32

 6                  Interest from 06/15/21 – 09/15/21       $82,467.23 ($23,938.86 owed to the
                                                            WCTPT; $55,100.92 owed to the WATWT;
 7                                                          and $3,427.45 to the RWT).

 8
            DATED this 7th day of September, 2021.
 9

10

11
                                                            A
                                                            BRIAN A. TSUCHIDA
                                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING FEES, COST, AND
     UPDATED INTEREST - 2
